Citation Nr: 1007418	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
right ring finger injury with amputation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1972 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2005 and in July 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2005, the Veteran appeared at hearing before a 
Decision Review Officer.  In December 2009, the Veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the Veteran's 
file.  

In a rating decision in March 2008, the RO denied service 
connection for depression.  After the Veteran was notified of 
the adverse determination and of his right to appeal, the 
Veteran did not appeal the denial of the claim and by 
operation of law, the denial of the claim by the RO became 
final and the finality requirement of 38 U.S.C.A. § 7104 and 
the exception provided in 38 U.S.C.A. § 5108 apply.   The 
prior final decision on the diagnosis of depression justifies 
construing the diagnosis of posttraumatic stress disorder as 
a separate claim.  Clemons v. Shinseki, 23 Vet. App. 1  
(2009).

The claim of service connection for residual of a right ring 
finger injury with amputation is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  There is credible evidence of the in-service noncombat 
stressor. 

2.  Posttraumatic stress disorder has not been diagnosed 
since service or currently. 


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for posttraumatic stress 
disorder, the RO provided pre-adjudication VCAA notice by 
letters, dated in October 2005 and in January 2006.  The 
Veteran was notified of the evidence needed to substantiate 
the claim, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice did not include the general 
provisions for the effective date of a claim and the degree 
of disability assignable.  

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice).

To the extent that the VCAA notice pertaining to the 
provisions for the effective date of a claim and for the 
degree of disability was not provided, the VCAA notice was 
deficient, but as the claim is denied no effective date or 
disability rating is assignable by operation of law.  
Therefore the limited content error in the VCAA notice as to 
these downstream elements does not affect the essential 
fairness of the adjudication of the claim and the error is 
nonprejudicial.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and VA records.  

The Veteran was afforded VA examinations in April 2006 and 
May 2007.  Although the Veteran argues that the examinations 
were inadequate because the examiners did not address the in-
service stressor and only met with him for five minutes, 
review of the reports of examination show that the examiners 
did consider the in-service stressor.  38 C.F.R. 
§ 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability first 
diagnosed after service, when all of the evidence, including 
that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection for posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Facts

The service treatment records show that on periodic 
examination in July 1974 the Veteran gave a history of having 
been depressed, and the psychiatric evaluation was normal.  

The citation for the Soldier's Medal shows that in July 1975 
at Fort Hood, Texas, the Veteran saved the life of a fellow 
soldier, who was unconscious after contacting a active power 
line, while working atop a 40 foot utility pole.  The Veteran 
had to climb the pole and remove the soldier's body from the 
electrical wires, where the soldier's left wrist was 
completely welded to the power line.  During the rescue, the 
Veteran received a minor electrical shock.  On separation 
examination, the Veteran denied trouble sleeping, depression, 
excessive worry, or nervous trouble.

After service, VA records show that from May 1999 to December 
2005 the Veteran was followed for depression due to 
situational stressors of an unresolved Workman's Compensation 
claim, resulting in unemployment, and family matters, 
involving the return of his adult son to live with him.  
There was not a single entry related to the rescue incident 
in service. 

In September 2005, the Veteran filed the current claim for 
posttraumatic stress disorder.  

On VA psychiatric examination in April 2006, the examiner 
reported that the Veteran's file was reviewed, that the 
Veteran was not in combat, that in service in 1974 there was 
a history of depression with no evidence of psychiatric 
evaluation or of treatment, and that the Veteran was awarded 
the Soldier's Medal for bravery as the Veteran climbed a pole 
and to retrieve another soldier who had been electrocuted.  
The examiner noted the Veteran's childhood development and 
work history before service.  After service, the Veteran 
worked for the defense department, but was injured in a 
vehicle accident and eventually was able to retire on 
disability and had not worked since 1996.  

About the rescue incident, the Veteran stated that he has 
persistent thoughts and dreams of the incident and that he 
recalls the smell of burnt flesh.  The examiner noted that 
the Veteran first sought psychiatric help for depression in 
1996 and has been followed by VA since 1999.  The examiner's 
diagnosis was dysthymia.  The examiner expressed the opinion 
that the Veteran did not fulfill criteria for the diagnosis 
of posttraumatic stress disorder as the Veteran did not have 
symptoms of increased arousal or other signs of anxiety.    

VA records show from June 2006 to May 2007 the Veteran 
followed for depression.  The Veteran complained of dreams of 
the rescue incident.  The assessment was dysthymic disorder. 

On VA examination in May 2007, the examiner reported that the 
Veteran's file was reviewed.   The Veteran complained of 
intrusive thoughts and nightmares about the rescue incident.  
The diagnosis was dysthymic disorder.  The examiner expressed 
the opinion that the constellation of symptoms seemed to be 
better explained by the diagnosis of dysthymic disorder than 
by posttraumatic stress disorder although the Veteran did 
have some symptoms of posttraumatic stress disorder. 

In December 2009, the Veteran questioned the adequacy of the 
VA examination in 2007.  



Analysis

The Veteran asserts that posttraumatic stress disorder is 
attributable to the rescue incident in service.  

And there is credible supporting evidence that the rescue 
incident occurred as documented by the citation for the 
Soldier's Medal.  It is not shown or argued that the rescue 
incident in service was related to combat.  

The remaining question is whether the Veteran has 
posttraumatic stress disorder related to the rescue incident 
in service. 

On the basis of the service treatment records, posttraumatic 
stress disorder was not affirmatively shown during service, 
and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(a) is not established.

The service treatment records do show that in July 1974, 
before the rescue incident in July 1975, the Veteran gave a 
history of symptoms of depression, but posttraumatic stress 
disorder was not identified then or during the remainder of 
the Veteran's service.  As the symptoms were noted during 
service, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) apply.

As for chronicity, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify posttraumatic stress disorder on the basis of a 
history of depression, and as there was insufficient 
observation to establish chronicity during service, then a 
showing of continuity of symptomatology after service is 
required to support the claim. 

The Veteran has stated that he did not seek mental health 
treatment until 1996, twenty years after service, and VA 
records show that the Veteran has been followed for 
depression since 1999.  

The absence of psychiatric symptoms in the record from 1976 
to 1996 interrupts continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  The absence of evidence for a considerable 
period of years constitutes negative evidence, which opposes 
continuity.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Dulin v. Mansfield, 
250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) 
(The majority in Forshey interpreted negative evidence to 
mean that "which tends to disprove the existence of an 
alleged fact. The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact).  
Accordingly, the Board cannot conclude that there is 
probative evidence of continuity after service to support the 
service connection on the basis of continuity of 
symptomatology under 38 C.F.R. § 3.303(b). 

Service connection may also be established for a disability 
first diagnosed after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

And although the Veteran is competent to describe symptoms of 
intrusive thoughts and nightmares about the rescue incident, 
Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony 
is competent evidence insofar as it relates to symptoms of an 
illness), to the extent that the Veteran declares that he has 
posttraumatic stress disorder, posttraumatic stress disorder 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent);  Barr v. Nicholson, 21 Vet. App. 303 (2007) 

(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Also, under certain circumstances, lay evidence can be 
competent to establish a diagnosis of a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (noting that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition 
(noting, in a footnote, that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 
3.304(f).  
For this reason, posttraumatic stress disorder is not a 
simple medical condition that a lay person is competent to 
identify.

Where as here the diagnosis of posttraumatic stress disorder 
involves a medical diagnosis, not capable of lay observation, 
and posttraumatic stress disorder is not a simple medical 
condition, competent medical evidence is required to 
substantiate the claim. Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.



As a lay person, the Veteran is not qualified through 
education, training, or experience to offer a medical 
diagnosis of posttraumatic stress disorder.  Because the 
Veteran's statements are not competent evidence, the 
statements are excluded, that is, not admissible, as evidence 
that the Veteran has posttraumatic stress disorder.

And although lay evidence can be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau at 1377, there is no competent medical evidence of a 
diagnosis of posttraumatic stress disorder since service or 
currently in VA records from 1999 to 2007 or on VA 
examinations in 2006 and in 2007. 

In the absence of competent medical evidence of a diagnosis 
of posttraumatic stress disorder since service or currently, 
there is no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent the Veteran's statements and testimony are 
offered as a lay opinion on causation, that is, the rescue 
incident caused posttraumatic stress disorder, a lay opinion 
is limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge.  See generally Federal Rules of Evidence, 
Fed.R.Evid. 701, (opinion testimony by a lay witness is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge).

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.); see Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on medical causation requires specialized 
knowledge, education, training, or experience, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, education, training, 
or experience to offer such an opinion, his statements and 
testimony are not competent evidence and are excluded, that 
is, the statements and testimony are not to be consider as 
evidence of a nexus or link between the rescue incident in 
service and the alleged posttraumatic stress disorder. 

As there is no competent evidence to support the claim of 
service connection, namely, evidence of a diagnosis of 
posttraumatic stress disorder since service or currently, 
considering all the evidence, including the lay and medical 
evidence, the Veteran has not met the evidentiary burden to 
establish all elements of the claim, specifically, evidence 
of posttraumatic stress disorder, and the benefit-of-the-
doubt standard of proof does not apply as there is no 
approximate balance of positive and negative evidence.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is 
denied.


REMAND

On the claim of service connection for a right ring finger 
disability, the Veteran testified that the amputation of the 
finger was done at the Temple, Texas VA Medical Center, but 
the records are not in the file.  As the evidence of record 
is insufficient to decide the claim, further evidentiary 
development is needed under the duty to assist. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the 
place and time of the VA records, 
pertaining to the amputation of the 
right ring finger, and obtain the 
records.  

2.  Ask the Veteran to submit copies of 
the newspaper clippings and pictures of 
the award ceremony, pertaining to the 
rescue incident, he referred to at the 
hearing (page 15) in December 2009.

3. After the above development is 
completed, adjudicate the claim, 
considering the evidence since the 
supplemental statement of the case was 
issued in June 2007.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


